DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed March 3, 2021.

Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected. 
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered but they are not persuasive. 

Applicant argues that Konik does not teach extracting constraints from the database.
In response to Applicant’s argument, the Examiner submits primarily that the claim language or specification does not recite extracting constraints from the database. Instead the claim language recites “scan a database to identify first constraint imposed by the database”, scanning a database and identifying constraints that are imposed by the database are taught in Konik’s disclosure throughout. For example figure 3 displays constraints that are imposed for data table A and data table B. These constraints are associated with the data and the database management system enforces the constraints for the data that the data sources request to be added or updated in the data as explained in paragraph 53, Konik. Paragraph 55 of Konik states that the database management system creates the data table and stores the constraint and action identified by the command into the constraints that is in or associated with the table. Thus Konik teaches scan a database to identify first constraint imposed by the database.

Applicant argues that Khan is directed to XML data structures and thus does not have executable instructions for scanning.
In response to Applicant’s argument Khan itself in paragraph 12 teaches the computer program product includes code for receiving an initial XML document that that includes raw XML data comprising data items arranged in XML data structures. The product includes code for analyzing the XML document to identify the XML data structures. The program code generates a data framework associated with the format of the data structures in the XML document and includes code for analyzing data items from the initial XML document and determining XML data constraints based on the data items. The code also includes instructions for generating XML schema based on the data framework generated and the XML data constraints determined from the data items. Examiner would like to draw attention to the recitation of the claim where it recites scan executable program instructions of an application to identify a second constraint and Khan’s product analyzes the XML document and determines constraints.  Furthermore, it is well known in the art XML is a language that has instructions that can be executed. Examiner cites a reference US 20170351980 A1 ‘Binder’ as relevant art which is directed to native computation of XML schemas and objects. It recites specifically in paragraph 69 that the XML schema may be a description of a type and/or a structure of an XML document and/or a program (e.g., an XML object), compiled to run with a particular processor and its set of instructions, typically expressed in terms of constraints on the structure and content of documents of that type, above and beyond the basic syntactical constraints imposed by XML itself.  

Applicant argues that Konik fails to disclose visualization of the first and second data constraints to allow user to input the input data in claims 4 and 17.
In response the examiner submits that Konik in paragraphs 50 – 51 disclose displaying the user interface and the user entering and submitting command with various user interfaces that are visual. Paragraphs 60 – 64 teach the various times that the constraints are met or violated and the information is presented to the user interface as shown in the example in paragraphs 87 – 89.  Konik in combination with Khan teaches visualization of the first and second data constraints to allow user to input the input data.

Applicant argues that there is no visualization provided to show the source of the violation.
In response the examiner submits that Konik in paragraphs 50 – 51 disclose displaying the user interface and the user entering and submitting command with various user interfaces that are visual. Paragraphs 60 – 64 teach the various times that the constraints are met or violated and the information is presented to the user interface as shown in the example in paragraphs 87 – 89. Konik in combination with Khan teaches visualization provided to show the source of the violation.

Applicant argues that Konik fails to scan source code it fails to identify a location in the source code where violation is determined.
In response the examiner submits that Konik in paragraphs 50 – 51 disclose displaying the user interface and the user entering and submitting command with various user interfaces that are visual. Paragraphs 60 – 64 teach the various times that the constraints are met or violated and the information is presented to the user interface as shown in the example in paragraphs 87 – 89. Konik in combination with Khan identifies a location in the source code where violation is determined.

Applicant argues that Konik fails to cause graphical user interface to present a prompt in response.
In response the examiner submits that Konik in paragraphs 50 – 51 disclose displaying the user interface and the user entering and submitting command with various user interfaces that are visual. Paragraphs 60 – 64 teach the various times that the constraints are met or violated and the information is presented to the user interface as shown in the example in paragraphs 87 – 89. Konik in combination with Khan teaches cause graphical user interface to present a prompt in response. 

Remaining claims in instant application recite the same subject matter and for the same reasons as cited above the rejection is maintained. Hence, Applicant’s arguments do not distinguish the claimed invention over the prior art of record. In light of the foregoing arguments, the 103 rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable of Konik et al. (‘Konik’ herein after) (US 2009/0292711 A1) further in view of Ayub S. Khan  (‘Khan’ herein after) (US 2006/0041838 A1).

With respect to claim 1, 16, 20, 
Konik discloses a non-transitory computer-readable storage medium comprising instructions executable by a processor to: identify a first data constraint imposed by the database (figure 3 constraints A, B, C, D all can be considered as first data constraint) and identify a second data constraint other than the first data constraint (figure 3 constraint E is considered as second data constraint), wherein the first data constraint comprises at least one of a first database column specific data type or a first database column specific data format  (figure 3 constraints A, B, C, D have the constraint to columns salary and age), the second data constraint (figure 3 constraint E is considered as second data constraint), the second data constraint comprises at least one of a second database column specific data type or a second database column specific data format (figure 3 constraint E has a foreign key constraint with second data table) and the database and the application being external to the non-transitory computer readable storage medium and the processor (figure 1);
receive input data representing a manipulation of a data value in the database (figure 6 element 605 shows a flowchart of example processing for inserting and updating data in a table, the database management system receives an insert or update command from a data source, paragraph 102);
determine whether the manipulation of the data value in the database complies with each of the first data constraint and the second data constraint (figure 6 element 615, paragraphs 104 determinations of the constraints and the compliance of the data is checked) and 
control execution of the manipulation based on the determination whether the manipulation of the data value in the database complies with each of the first data constraint and the second data constraint (figure 6 element 615 followed by elements 620 and 625, paragraphs 105 – 109 show the various possibilities of results based on the determination of the constraints).

However Khan teaches scan a database, scan executable program instructions of an application to identify constraints in Figure 3, paragraph 33 – 34 “The initial XML document is also analyzed to identify the XML data elements (raw XML data) of the document (Step 311) ... Typically, this analysis can be accomplished using an XML default constraint generator (e.g., 214) … For example, the data types for the data items are identified and the data attributes are also identified. A set of default data constraints is then generated for each data item (Step 313). The default data constraints are generated based on the data properties of the data items in the initial XML document. Commonly, the default data constraints include type and attribute information as well as other data property constraints” and 37 teaches scanning code “an additional externally generated set of constraints can be provided (Step 317). An externally generated constraint file can be provided by a user (or generated by a machine in accordance with a predetermined set of conditions). For example, for a zip code constraint can be confined to a type=integer, but also constrained to only validate data items having five entries (i.e., "90505")”. Khan also teaches determined from a plurality of specific data values in the database all of which are determined to comprise a corresponding at least one common data type or common data form in Paragraph 54 further brings out that another element can be created for the constraint element. This element can contain "type" information for the generated element. In one embodiment, such an element can be referred to, for example, as a "datatype" element. In such case the "type" element comprises a single attribute that is generated and whose value represents a generated data type from the initial XML file input into the default constraint generator. An example of this is in Table 8 on page 6 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Konik to include the teachings of Khan so that there is consistent data and integrity in the data stored in the database so that there is efficiency in defining the constraints, paragraphs 9 “the invention relates to techniques, systems and apparatus for automatically generating schema without the need for recoding by hand … the invention can automatically generate schema using an initial documents constructed in an XML compatible format”, Khan.
With respect to claim 2, 18,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1 further comprising instructions executable by the processor to, in response to the data value in the database complying with the first data constraint and with the second data constraint, allow the manipulation of the data value in the database to be executed (figure 6, paragraph 105 “If the determination at block 620 is true, then the data value in the data record satisfies or meets the condition specified by the constraint(s), so control continues to block 625 where the database management system 152 stores, inserts, or updates the values from the received data record into a new 
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1 further comprising instructions executable by the processor to, in response to the data value in the database violating at least one of the first data constraint or the second data constraint, prevent the manipulation of the data value in the database from being executed (figure 6, paragraph 108 “If the determination at block 630 is false, then at least one constraint (whose column specification matches the column specified by the received command and data record) that is violated specifies an action that indicates that values that do not meet the constraint are to be rejected, so control continues to block 640 where the database management system 152 returns or sends an error message to the data source 150 that initiated the insert or update command. The error message indicates that the received record is rejected and identifies the constraint that the data value(s) of the received record violates”, Konik). With respect to claim 4, 17,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, further comprising instructions executable by the processor to provide data to cause an output device to display a graphical user interface providing a visualization of the first data constraint and the second data constraint to allow a user to input the input data representing the manipulation of the data value in the database into an input device (figure 3, paragraph 53, 56, Konik). With respect to claim 5,

Konik as modified discloses the non-transitory computer-readable storage medium of claim 4, further comprising instructions executable by the processor to provide data to cause the output device to display another visualization in the graphical user interface showing: in response to the second data constraint being violated, a first location of the second data constraint in the instructions executable by the processor, and in response to the first constraint being violated, a second location of the first data constraint in the database (figure 2, 3 paragraph 86, 106, Konik). With respect to claim 7,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 4, further comprising instructions executable by the processor to: in response to the data value violating at least one of the first data constraint or the second data constraint, provide data to cause the output device to display a prompt in the graphical user interface warning that the manipulation of the data value in the database violates the first data constraint or the second data constraint; and receive, from the input device, a selection from the user to override the first data constraint or the second data constraint and proceed with the manipulation of the data value in the database (figure 2, paragraph 92, 107, Konik). 
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, wherein the first data constraint is to be identified based on the data value or another data value in the database, and the second data constraint is to be identified based on the second data constraint applying to the data value or the other data value in the database used to identify the second data constraint (paragraph 34, 37, Khan). With respect to claim 9,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, wherein the second data constraint is to be identified based on a mapping between the instructions executable by the processor and the database (paragraph 38, 39, Khan). With respect to claim 10,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 9, wherein the mapping is based on a Hibernate framework, wherein the instructions executable by the processor comprises object-oriented code (paragraph 73, Khan). With respect to claim 11,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, wherein the identification of the first data constraint is based on an explicit configuration in the database (paragraphs 33 – 34, Khan). With respect to claim 12,

Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, wherein first data constraint or the second data constraint represents that the data value is constrained to conform to a regular expression (figure 6, paragraphs 33 – 34, Khan). With respect to claim 14,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, wherein the input data representing the manipulation of the data value in the database is to be received by an end user computing device hosting the application, wherein the application is to execute an application transaction that includes an execution flow across a server and the database to access the data value (figure 1, paragraphs 36 – 39, Konik). With respect to claim 15,
Konik as modified discloses the non-transitory computer-readable storage medium of claim 1, further comprising instructions executable by the processor to: scan a code of another application to identify a third constraint, the another application being external to the non-transitory computer-readable storage medium and the processor; and determine whether the manipulation of the data value in the database complies with the third data constraint (paragraph 65 and 70, Khan). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20050027542 A1 teaches a common constraint model which can analyze the application constraints and the database constraints, and the mappings between an application and a database, and can automatically generate code in the application to verify the constraints.
US 20170351980 A1 is directed to native computation of XML schemas and objects. It recites specifically in paragraph 69 that the XML schema may be a description of a type and/or a structure of an XML document and/or a program (e.g., an XML object), compiled to run with a particular processor and its set of instructions, typically expressed in terms of constraints on the structure and content of documents of that type, above and beyond the basic syntactical constraints imposed by XML itself.
US 20150032708 A1 teaches analysis of dependencies, rules and constraints with visual display.
US 20170132115 A1 teaches analysis of data for constraints to validate data.
US 20080120301 A1 teaches column based constraints and database table profiles used to validate data.
US 20120016862 A1 teaches analyzing to discover constraints and finding compliant data as input.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/3/2021






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166